Citation Nr: 0947686	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-26 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES  

1.  Entitlement to service connection for degenerative disc 
disease of the spine.  

2.  Entitlement to an increased initial evaluation for 
herpes, rated zero percent disabling prior to October 16, 
2007, and 10 percent disabling from that date.  

3.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  

4.  Entitlement to a compensable evaluation for residuals of 
hepatitis.  

5.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, right foot and right great toe with 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Eric Worsham, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1980.  

These claims came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This matter was remanded in 
August 2007.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified in support of these claims at hearings 
held at the RO before a Hearing Officer in March 2006 and at 
a hearing before the Board in June 2007.  

The issue of service connection for degenerative disc disease 
of the spine as secondary to service-connected left knee 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to October 16, 2007, the Veteran's genital herpes 
was asymptomatic.

2.  From October 16, 2007, the Veteran's genital herpes do 
not manifest themselves on at least 20 percent, but less than 
40 percent, of the entire body, or at least 20 percent, but 
less than 40 percent, of exposed areas affected, or require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

3.  The Veteran's pseudofolliculitis barbae does not involve 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, and does not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.

4.  The Veteran's residuals of hepatitis are not productive 
of intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

5.  The Veteran's right foot and right great toe disability 
did not demonstrate moderately severe residuals.


CONCLUSIONS OF LAW

1.  Ratings for genital herpes in excess of zero percent 
prior to October 16, 2007, or in excess of 10 percent from 
that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code (DC) 7899-7806 (2009).

2.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. Part 4, 
including § 4.7 and DCs 7806, 7814 (2009).

3.  The criteria for a compensable rating for residuals of 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.114 DC 7345, 7354 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for right foot and right great toe disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 
4.71a, DC 5299-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2008) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regard 
to the hepatitis and right foot issues, the notification 
obligation in this case was accomplished by way of a letter 
from the RO to the Veteran dated in March 2005.  With regard 
to the pseudofolliculitis barbae issue, the notification 
obligation was accomplished by way of a letter from the RO to 
the Veteran dated in July 2005.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the Veteran in July 2005 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
initial certification of the Veteran's claim to the Board.  
Additionally, this matter was remanded in August 2007, and 
thereafter, the RO issued another VCAA letter to the Veteran 
in September 2007.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

With regard to the herpes issue, the present case involves a 
"downstream" issue, as the initial claim for service 
connection was granted in the rating decision on appeal, and 
the appellant disagrees with the evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

In September 2007, the Veteran was provided with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of evidence against the claims for increased 
ratings, any questions as to the appropriate effective dates 
to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The Board notes that additional 
evidence was received in November 2009.  However, this 
evidence did not provide any additional pertinent information 
with regard to the determinations at issue.  The evidence of 
record also contains several reports of VA examinations.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Herpes

Criteria & Factual Background

The Veteran contends that his service-connected genital 
herpes is more disabling than currently evaluated.  The 
Veteran was assigned a noncompensable disability rating for 
herpes effective December 28, 2004 under DC 7899-7806.  An 
August 2009 RO decision assigned a 10 percent disability 
rating effective October 16, 2007 under DC 7899-7806.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7899 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, dermatitis or eczema.

Under DC 7806, a noncompensable rating is assigned when 
involvement is less than 5 percent of the entire body or less 
than 5 percent of the exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent evaluation is warranted with 
involvement of at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is rated 30 
percent disabling.  38 C.F.R. § 4.118, DC 7806.

The Veteran underwent a VA examination in April 2005.  The 
examiner noted a past medical history of genital herpes.  

VA outpatient treatment records dated in February 2007 
reflect that the Veteran complained of some sores on his 
penis.  

The Veteran underwent another VA examination on October 16, 
2007.  He stated that he tried to prevent himself from 
perspiring in his perineal region in the summer.  He reported 
an increase in frequency of outbreaks within the last year.  
He stated that he had three outbreaks in the last 4 months.  
He denied being sexually active for the last 12 years.  He 
reported generalized lethargy, generalized weakness and 
stated that his appetite was good.  He stated that frequency 
of urination was 5 to 6 times, once at night.  He denied any 
hesitancy, decreased stream, and dysuria.  He denied history 
of incontinence, impotence, recurring urinary tract 
infections, renal colic or bladder stones, or acute 
nephritis.  He denied hospitalization in the last year for 
urinary tract disease.  He denied history of malignancy of 
the genital urinary tract.  He stated that he did not require 
any intermittent or chronic self-catheterization.  He denied 
history of dilatation of the urethral or penile tract, or 
drainage procedures.  He denied any male loss of the use of a 
creative organ.  He stated that his genital herpes did not 
affect an occupation because he had not worked since 2004.  

Following physical examination, the examiner diagnosed 
recurrent genital herpes, requiring suppressive therapy.  The 
Veteran reported pain due to blisters and sores that 
accumulated around the head or glans of the penis region.  He 
stated that the pain was usually severe and a 9 out of 10.  
He reported that outbreaks lasted for one week, but only 3 to 
4 days with treatment.  He stated that the primary location 
of the affected areas was the shaft of the penis and the 
glans penis.  He reported that treatment consisted of 
acyclovir 500 milligrams one tablet 3 times a day with the 
onset of an outbreak.  He stated that he was recently placed 
on valacyclovir 500 milligrams a day for suppressive therapy.  
The Veteran did not have an outbreak at time of examination.  
The examiner noted that the Veteran's treatment records 
indicated that there was only one lesion that was 3 to 5 
millimeters in size, and therefore, this did not represent a 
rash analogous to dermatitis nor eczema, but more of a 
localized process which was localized to the penis.  

Analysis

Prior to October 16, 2007

The Board finds that the record supports a noncompensable 
evaluation, and no greater, for the Veteran's genital herpes.  
In order receive a 10 percent evaluation, the next highest 
available under Diagnostic Code 7899-7806, the Veteran would 
have to have 5 to 20 percent of his entire body or exposed 
areas affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12 month 
period.  Although the Veteran complained of sores in February 
2007, the record does not indicate that the requirements of a 
10 percent evaluation are met.

From October 16, 2007

There is insufficient evidence of the symptoms required for a 
higher disability rating.  38 C.F.R. § 4.7. Specifically, the 
October 16, 2007 VA examiner noted that, during an outbreak, 
there was only one lesion that was 3 to 5 millimeters in 
size.  Moreover, there is no evidence of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of at 
least six weeks, but not constantly, during the past 12-month 
period.  For example, the Veteran noted at the October 16, 
2007 VA examination that treatment consisted of acyclovir 500 
milligrams one tablet 3 times a day with the onset of an 
outbreak, as well as valacyclovir 500 milligrams a day.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected genital herpes has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Pseudofolliculitis Barbae

Criteria & Analysis

The Veteran contends that his service-connected 
pseudofolliculitis barbae is more disabling than currently 
evaluated.  The Veteran is assigned a noncompensable 
disability rating for pseudofolliculitis barbae effective 
June 5, 1980 under DC 7814.  

Effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin diseases, to include 
scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).

Diagnostic Code 7814 was for tinea barbae and tinea barbae is 
rated as eczema under Diagnostic Code 7806.

Dermatitis or eczema is to be rated under either the criteria 
under DC 7806 or to be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.

A zero percent (non-compensable) rating is assigned under 
DC 7806 for eczema which involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy is required during the past 
12-month period.  A 10 percent rating is assigned for eczema 
which involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2008).

DC 7800 provides ratings for disfigurement of the head, face, 
or neck.  Note (1) to DC 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more centimeters) in length.
Scar is at least one-quarter inch (0.6 centimeters) wide at 
the widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 square centimeters).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

See 38 C.F.R. § 4.118, DC 7800 (2009).  A 10 percent rating 
is assigned under DC 7800 for a skin disorder with one 
characteristic of disfigurement of the head, face, or neck.  

DC 7801 provides ratings for scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area 
or areas exceeding 6 square inches (39 square centimeters) 
are rated 10 percent disabling.  Note (2) to DC 7801 provides 
that a deep scar is one associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, DC 7801 (2009). 

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 square 
centimeters) or greater, are rated 10 percent disabling.  
Note (1) to DC 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) to DC 7802 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, DC 7802 (2009).

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to DC 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) to DC 7803 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  See 38 C.F.R. § 4.118, DC 7803 (2009). 

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  See 38 C.F.R. § 4.118, 
DC 7804.  DC 7804 also directs the rater to see 38 C.F.R. 
§ 4.68 (amputation rule) where appropriate.  See 38 C.F.R. 
§ 4.118, DC 7804 (2009). 
 
DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  See 38 C.F.R. 
§ 4.118, DC 7805 (2009). 

The Veteran underwent a VA examination in October 2007.  He 
stated that he had not used any type of chronic therapy and 
"allows his barber to manage this problem."  He reported 
"small sores that develop under his neck at least one time a 
month."  He stated that he usually went to his barber to get 
the barber to "pick out the hairs from the hair follicle 
with a needle."  He reported that he was able to shave with 
a double-edged razor and estimated that he shaved at least 
two times a month.  He stated that he had "bumps" that he 
had in association with this condition with mild pain which 
he estimated in severity of a six out of ten.  The examiner 
did not document any adherence or any bumps or scars to 
underlying tissue.  There was no ulceration or breakdown.  
These bumps as a residual of the Veteran's shaving did not 
leave any significant scarring, asymmetry or impairment of 
the Veteran's facial features.  There was no limitation due 
to the scar.  The Veteran denied any keloids associated with 
pseudofolliculitis barbae.  He stated that after shaving, he 
was able to apply rubbing alcohol and an aftershave lotion 
without any significant sequelae.  

Following physical examination, the examiner diagnosed 
pseudofolliculitis barbae.  There was no scarring or facial 
disfigurement.  The Veteran primarily described symptoms 
associated with pain.  The Veteran only had a few small 
papules consistent with bumps that were less than 4 
millimeters in size.  The examiner noted that the papules did 
not cause any significant scarring or disfigurement.  There 
was no associated keloid formation, ulceration, or discharge.  
The papules associated with the hair follicle growth were 
superficial and responded, by the Veteran's history, to his 
barber taking a pin, opening the follicle and pulling the 
hair out that had subsequently grown back on itself.  There 
was no instability and the bumps or papules did not interfere 
with the Veteran's ability to function.  The location of 
affected areas was primarily under the Veteran's 
submandibular region and the neck.  It did not involve the 
Veteran's cheeks or face.  

The Board finds that there is a preponderance of evidence 
against the Veteran's claim for a compensable rating for 
pseudofolliculitis barbae (PFB).  The medical evidence shows 
that, throughout this appeal, the Veteran's service-connected 
PFB has not involved at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected.  For example, the 
October 2007 VA examiner noted that the Veteran only had a 
few small bumps that were less than 4 millimeters in size.  
There also is no medical evidence that intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period to treat the Veteran's 
PFB.  Thus, the evidence of record does not show that the 
Veteran's service-connected PFB merits an initial compensable 
disability rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected PFB has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals of Hepatitis

Criteria & Analysis

The Veteran contends that his service-connected hepatitis is 
more disabling than currently evaluated.  The Veteran is 
assigned a noncompensable disability rating for hepatitis 
effective June 5, 1980 under DC 7345.  

DC 7345 provides ratings for signs and symptoms due to 
hepatitis infection.  Hepatitis that is nonsymptomatic is 
rated noncompensably (0 percent) disabling.  Hepatitis with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, is rated 10 percent disabling.  Hepatitis with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period, is rated 20 percent disabling.  Hepatitis 
with daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period, is rated 40 percent 
disabling.  Hepatitis with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7345 
(2009).  

Note (2) to DC 7345 provides that, for purposes of rating 
conditions under DC 7345, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Id.

The Veteran underwent a VA examination in April 2005.  He 
denied any recurrent problems with his liver, or recurrence 
of hepatitis.  He stated that he had a hepatitis antibody 
drawn in March 2005, which was for hepatitis C, but the 
titers were negative.  The examiner noted that a CT scan done 
in June 2004 indicated that both the liver and spleen were 
normal in size and density and did not have any masses or 
biliary dilatation.  The examiner noted that the Veteran's 
gallbladder was unremarkable.  The Veteran denied any weight 
loss except that he lost 10 pounds, but he stated that he was 
told that he needed to lose some weight in order to improve 
his knee pain.  He denied any fatigue, malaise, anorexia, 
hepatomegaly, arthralgias other than the arthritis in his 
left knee, which is established, as well as back pain, which 
is from an injury.  He denied any right upper quadrant pain, 
nausea, vomiting, or anorexia.  

The examiner diagnosed residuals of hepatitis by history.  
The examiner noted that the Veteran had not had a recurrence 
of hepatitis, nor did he exhibit any chronic active hepatitis 
state.  The examiner stated that the Veteran did not have any 
elevation of his liver function tests and a 2004 CAT scan of 
the abdomen and pelvis was interpreted as normal.  The 
examiner noted that the Veteran did not have any sequelae as 
a result of his hepatitis.  The examiner stated that the 
Veteran had a past hepatitis B infection and it was not 
chronic active hepatitis.  

The Veteran underwent another VA examination in October 2007.  
He denied any melena, bright red blood per rectum, or 
hematochezia.  He reported that his weight was essentially 
stable.  He denied any anorexia and admitted to having a good 
appetite.  He denied a history of right upper quadrant pain 
or jaundice.  He denied prescribed bed rest due to 
incapacitating episodes.  

Following physical examination, the examiner diagnosed past 
infection with hepatitis B.  The examiner noted that the 
Veteran did not have active nor chronic hepatitis.  He did 
not have a positive hepatitis B surface antigen.  The Veteran 
had not had cirrhosis nor had he developed any complications 
such as malignancy of his liver.  The Veteran did not have 
any residual symptoms since he was not experiencing any 
chronic, active hepatitis.  The examiner noted that the 
Veteran had not required any dietary restrictions or 
medications as he was over hepatitis infection and he had not 
exhibited any curious state nor chronicity nor any sequelae 
as a result of having had hepatitis.  

The Board notes that there is no evidence of hepatitis with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  For example, the examiner noted that the Veteran did 
not have active nor chronic hepatitis at the October 2007 VA 
examination.  Moreover, the Veteran denied anorexia and 
prescribed bed rest at the October 2007 VA examination.  
Thus, a compensable evaluation for the Veteran's residuals of 
hepatitis is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected residuals of hepatitis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Right Foot and Right Big Toe

Criteria & Analysis

The Veteran contends that his service-connected post-
operative residuals of right foot and right great toe injury 
with degenerative changes is more disabling than currently 
evaluated.  The Veteran's right foot and right big toe 
disability is assigned a noncompensable disability rating 
from June 5, 1980, a 100 percent disability rating from 
January 8, 1986, and a 10 percent disability rating from 
April 1, 1986, all under DC 5299-5284.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2009).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
other foot injuries, under Diagnostic Code 5284, was a 
residual condition.  See Id.  (unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99").

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in April 2005.  He 
reported pain and fatigability in his right foot.  He stated 
that he occasionally limped secondary to pain when his right 
foot was hurting badly.  He denied any malalignment of the 
Achilles tendons and he did not have any documented flat foot 
condition.  He reported a minimal and mild loss of his 
longitudinal arch in his right foot.  He denied any pain from 
the manipulation of his forefoot and hind foot.  He reported 
right great toe pain as an 8 on a scale of 10.  He stated 
that pain was daily and lasted for several hours.  

Upon physical examination, the right foot was found to have a 
healed surgical incision, which measured 5 centimeters and 
was located at the metatarsal head of the right great toe and 
extended back towards the ankle for 5 centimeters.  There was 
no elevation, depression or keloid formation.  The Veteran 
was able to flex and extend his toes appropriately.  
Inversion was from zero to 40 degrees, and eversion was from 
zero to 35 degrees.  After repetitious activity, the right 
foot went from zero to 35 degrees on inversion and eversion 
went from zero to 30 degrees.  Plantar flexion of the right 
foot actively was from zero to 40 degrees and passively from 
zero to 42 degrees.  Dorsiflexion of the right foot was from 
zero to 15 degrees actively and zero to 18 degrees passively.  
After repetitious activity, there was no loss of motion to be 
measured in degrees and the Veteran did essentially the same 
on repetitious activity.  Plantar flexion was from zero to 42 
degrees.  Dorsiflexion was from zero to 16 degrees.  There 
were no corns or calluses on the right foot.  The Veteran had 
a bunion on the right foot at the metatarsal head.  There 
were no calluses or breakdown of the skin between the toes.  
He had mild loss of the right longitudinal arch but no pain 
to palpation of the right Achilles tendon.  The examiner 
diagnosed residuals of the right foot and right great toe 
injury with degenerative changes.  The examiner noted that, 
postoperatively, the Veteran still had persistent right great 
toe pain and a bunion was present.  

The Veteran underwent another VA examination in October 2007.  
He reported pain in his right great toe, primarily with 
weightbearing and walking.  He stated that his right great 
toe and foot did not affect an occupation because he did not 
work a regular occupation.  He reported that he could stand 
or walk an estimated 5 minutes due to pain in his right great 
toe and foot.  He stated that he did not go into shops due to 
his right great toe and foot.  He denied malalignment of his 
Achilles tendon in the presence in his flat foot condition.  
He complained of mild pain to palpation of the right Achilles 
tendons forefoot and hindfoot.  

Upon physical examination, there was no peripheral clubbing 
or cyanosis, or peripheral edema.  The Veteran's right foot 
was found to be intact.  The right foot was remarkable for 
mild loss of the longitudinal arch, appreciated more with the 
Veteran in a weight bearing position.  There was mild pain to 
palpation of the forefoot and hindfoot on the right side.  
Scarring was noted on the right foot in the region of the 
right great toe.  There was a healed vertical one and a half 
inch surgical scar over the head of the right metatarsal.  
There was a 15 degree hallux valgus deformity.  The toenails 
of the great toe, second, third and fifth toenails were noted 
to be yellow, thick and dystrophic.  There was no breakdown 
of the skin between the toes, however.  The Veteran was noted 
to have some sparse rare peeling of the foot skin in the 
plantar surface, which was only superficial.  There was no 
malalignment of the Veteran's Achilles tendon.  The examiner 
diagnosed right foot pes planus.  The examiner noted that the 
Veteran's right great toe disability involved the first 
metatarsal and the right great toe.  The examiner noted that 
there was no association of a bilateral pes planus deformity 
with degenerative joint disease or hallux valgus deformity of 
the right foot.  The examiner noted that the pes planus was 
likely hereditary.  The Veteran did not have any weak foot, 
claw foot, or hammer toe deformity.  The right foot 
degenerative joint disease was moderate and the pes planus 
was mild (more prominent in a weight bearing position).  
Hallux valgus had a 15 degree angulation which represented a 
mild angulation.  The examiner opined that the Veteran's 
disability involving the hallux valgus deformity and 
degenerative joint disease of the first metatarsal was 
moderate.  The examiner reasoned that the Veteran had not 
required any treatment for his right great toe other than 
surgery in 1985.  

There was no evidence of moderately severe residuals of 
injury.  For example, the October 2007 VA examiner opined 
that the Veteran's disability involving the hallux valgus 
deformity and degenerative joint disease of the first 
metatarsal was moderate.  Thus, the evidence of record does 
not show right foot or right great toe disability of the type 
described in the criteria for a rating in excess of 10 
percent.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2009); DeLuca, 8 Vet. App. at 204- 
07.  The Board notes that the Veteran has reported pain in 
his right great toe and foot.  The Board finds, however, that 
the 10 percent rating contemplates additional functional loss 
due to the Veteran's complaints of foot pain, thus, the Board 
finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a 
basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-
07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's right foot and great toe disability has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The Veteran denied that his right foot and great 
toe disability had any effect on his occupation.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the right foot and 
great toe disability.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation for genital herpes in excess of zero 
percent prior to October 16, 2007, and 10 percent from that 
date is not warranted.  

A compensable evaluation for pseudofolliculitis barbae is not 
warranted.  

A compensable evaluation for residuals of hepatitis is not 
warranted.  

An evaluation in excess of 10 percent for postoperative 
residuals, right foot and right great toe with degenerative 
arthritis is not warranted.  


REMAND

In the August 2007 remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA 
examination, to include requesting that the examiner 
specifically opine as to whether any current spine disability 
is causally related to the Veteran's service-connected left 
knee disabilities.  The Board notes that the October 2007 VA 
examination did not address whether the Veteran's spine 
disability was aggravated by the service-connected left knee 
disabilities.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
spine disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any spine disability shown 
to exist;

b) opine whether any such spine 
disability is at least as likely as not 
related to the Veteran's service-
connected left knee disabilities;

c) if not, opine whether any such spine 
disability is aggravated by the 
Veteran's service-connected left knee 
disabilities; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  Readjudicate the Veteran's claim based 
on all of the evidence of record.  
Consider such claim on a secondary basis, 
under 38 C.F.R. § 3.310.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


